UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-2090


MICHAEL SINDRAM,

                Plaintiff - Appellant,

          v.

CITY OF TAKOMA PARK POLICE DEPARTMENT; K.             GILBERT;    MR.
GODELEWSKI; MR. WOLFF, #8352; TERRY JOHNSSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-00681-PJM)


Submitted:   November 18, 2010             Decided:   November 24, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,    Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Sindram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Sindram appeals a district court order denying

his motion for clarification and modification of order and for

related relief, which was construed by the district court as a

motion for reconsideration.   We have reviewed the record and the

district court’s order and affirm for the reasons stated by the

district court.   See Sindram v. City of Takoma Park Police, No.

8:10-cv-00681-PJM (D. Md. Aug. 19, 2010).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2